Citation Nr: 1017331	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What initial evaluation is warranted for residuals of a 
low back injury, strain, and sacroilitis, for the period 
prior to December 31, 2006?

2.  What initial evaluation is warranted for residuals of a 
low back injury, strain, and sacroilitis, for the period 
since January 1, 2007?

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of October 1999 and December 2006 by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.  The former denied entitlement 
to service connection for the low back disorder, and the 
latter denied entitlement to  service connection for 
fibromyalgia on a direct basis.  A November 2005 rating 
decision granted service connection for the low back 
residuals and assigned an initial 10 percent evaluation, 
effective May 1997, and the Veteran appealed the initial 
evaluation.

The Veteran appeared at a Travel Board hearing in January 
2010 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

Documents in the claims file note the Veteran's low back 
claim as an appeal from a 2005 rating decision that denied a 
claim received by VA in March 2004.  The Board notes further 
that he submitted a timely September 2000 appeal of the 
October 1999 rating decision, and a statement of the case was 
issued in December 2001.  The U.S. Postal Service, however, 
returned the statement of the case to VA as undeliverable as 
addressed, and the claims file does not indicate the 
statement of the case was remailed to the address later noted 
as the Veteran's then current address of record.  Thus, the 
Veteran's July 2007 substantive appeal perfected his appeal 
to the October 1999 rating decision.  Consequently, there is 
no unprocessed appeal related to the low back residuals.  
This was apparently recognized by the RO, as the effective 
date of the grant of service connection, May 1997, is the 
date the Veteran's initial claim was received.  See 38 C.F.R. 
§ 3.400 (2009).

The Board notes the Veteran perfected separate appeals 
related to the evaluation of a respiratory disorder and 
receipt of additional payment for dependent children.  As 
concerns the former, the Veteran asserted he should be 
service connected for asthma and rated at 30 percent.  A 
February 2003 rating decision granted the benefit and 
informed the Veteran his appeal was deemed resolved.  There 
is no record of his having disagreed with that notice.  The 
status of dependents issue was also resolved by the RO by 
granting the benefit sought.  Thus, those issues are deemed 
resolved, they are not before the Board, and will not be 
addressed in the decision below.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The issues regarding the initial evaluation warranted for the 
low back injury residuals for the period beginning on January 
1, 2007, and entitlement to service connection for 
fibromyalgia are addressed in the REMAND portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to January 1, 2007, the Veteran's low 
back injury residuals were not manifested by a moderate 
lumbar spine limitation of motion, lumbosacral muscle spasm 
on extreme forward bending, or by associated service 
connected neurological symptomatology.


CONCLUSION OF LAW

The requirements for an evaluation higher than 10 percent for 
residuals of a low back injury, strain, and sacroilitis, for 
the period prior to January 1, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5237 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's 
compliance with VCAA notice requirements would serve no 
useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  There is no indication that either the 
Veteran or his representative identified or requested any 
information or evidence that VA failed to develop.  In sum, 
there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  See  38 C.F.R. § 3.159(c).  Thus, the Board 
may address the merits of this appeal without prejudice to 
the Veteran.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's low back injury residuals.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.



Analysis

The history of the Veteran's claim and initial evaluation are 
set forth in the Introduction.  As set forth earlier, VA 
received the Veteran's claim in May 1997.  His initial 10 
percent evaluation was assigned under Diagnostic Code 5295.  
See 38 C.F.R. § 4.71a (2002).

At the time the Veteran filed his claim, the above noted 
criteria provided that a lumbosacral strain was evaluated as 
10 percent disabling when there was characteristic pain on 
motion.  A 20 evaluation was warranted for a lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

A limitation of lumbar motion was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Those criteria provided for a 
10 percent evaluation for a mild limitation of motion, and a 
20 percent for moderate limitation of motion.  See 38 C.F.R. 
§ 4.71a (2002).

Following receipt of the Veteran's claim, he underwent a 
Persian Gulf protocol in April 1997.  The examination report 
notes his multiple complaints of various joint pains did not 
include complaints of back pain.  A September 1997 VA general 
examination report noted the Veteran's history of low back 
pain, which was increased by activity.  Physical examination 
revealed no costovertebral angle tenderness, and limitation 
of motion manifested only on lateral bending.  The examiner 
noted the findings were negative for rheumatoid arthritis, 
and the Veteran's back manifested a "full range of motion."  
The Board infers the examiner referred to full range of 
motion on forward flexion and backwards extension.

An October 1999 rating decision granted entitlement to 
service connection for recurrent arthralgia due to an 
undiagnosed illness, see 38 C.F.R. § 3.317 (2009), but denied 
entitlement to service connection for a low back disorder on 
a direct basis.  See 38 C.F.R. § 3.303.  Nonetheless, the 
Board notes the objective findings on clinical examination 
show the Veteran's low back disorder to have more nearly 
approximated the assigned 10 percent rating as of the October 
1999 rating decision.  38 C.F.R. § 4.7.  In light of the 
findings of full lumbar spine range of motion, and no 
indication of pain on range of motion, the 10 percent is 
deemed to address the Veteran's functional loss due to 
chronic pain.  See 38 C.F.R. §§ 4.40, 4.45.  The Board finds 
the criteria for a rating in excess of 10 percent were not 
met or more nearly approximated because there was no evidence 
of a moderate limitation of lumbar motion or muscle spasm on 
extreme forward bending.

In his September 2000 notice of disagreement, the Veteran did 
not address the severity of his low back symptoms, which is 
understandable in as much as he was seeking service 
connection at the time.  He did concede, however, that there 
was no evidence of a specific diagnosed low back disorder, 
but his various joint pains, to include his back, were 
related.

The probative medical evidence of record, both private and 
VA, note the Veteran's continued complaints of, and treatment 
for, complaints of chronic back pain, but no objective 
findings which meet or approximate a rating higher than 10 
percent.  May 1997 private records of Georgetown Hospital, 
Texas, note complaints but offer no diagnosis of a specific 
disorder.  A November 2000 VA entry notes tenderness to 
palpation of the lumbar area but no range of motion findings.

The Board notes the vast majority of the Veteran's VA 
treatment records were generated by the rheumatology clinic 
of the VA facility where he is treated.  They do not however, 
note a diagnosis of rheumatoid arthritis or other 
inflammatory process.  Thus, the Board finds no factual basis 
for an evaluation under Diagnostic Code 5002.  See 38 C.F.R. 
§ 4.71a (2009).  

During a January 2001 VA outpatient clinic visit acute back 
pain without trauma was noted.  On a scale of 1 to 10, the 
Veteran assessed his pain as 6/10.  Physical examination 
revealed some paraspinal spasm, but it was not noted as 
occurring on extreme forward bending.  X-rays were read as 
having shown possible widening of the lumbar S1 joint.  Also 
during this period, a bone scan was interpreted as showing 
normal results.

The August 2001 examination report notes the Veteran reported 
his lumbar spine as his number one musculoskeletal problem, 
as it was always aggravated by bending, prolonged sitting, 
and prolonged standing, etc.  Physical examination revealed 
mild to moderate tenderness of the spinal lumbosacral muscles 
on deep pressure but no triggers.  X-rays showed minor 
productive changes at L4.

A March 2002 VA fibromyalgia examination report notes the 
Veteran's complaints of generalized back pain.  The examiner 
noted the Veteran's rheumatoid factor was negative, 
examination revealed no muscle spasms, and he was 
neurologically intact.  X-rays were interpreted as having 
shown mild degenerative changes.  The examiner diagnosed mild 
degenerative changes of the thoracic and lumbar spine.  

The March 2002 VA joints examination report notes the Veteran 
reported his symptoms were sometimes worse during cold 
weather, and his symptoms were generally relieved by rest.  
Examination revealed tenderness in the lumbar and sacroiliac 
areas but no muscle spasm.  Range of motion on forward 
flexion was 70 to 90 degrees with pain, and backwards 
extension was 20 to 30 degrees with pain.  The examiner 
diagnosed chronic low back pain with sacroilitis, and minimal 
productive changes of the lumbosacral and thoracic spine.

The Board finds that preponderance of the post-October 1999 
medical evidence set forth above shows the Veteran's low back 
injury residuals continued to more nearly
approximate a 10 percent rating.  38 C.F.R. § 4.7.  Any 
limitation of lumbar motion was mild at most, and there were 
no objective findings of neurological deficits.  Thus, the 
assigned 10 percent continued to address the Veteran's 
chronic lumbar pain.  See 38 C.F.R. §§ 4.40, 4.45.  The 
examination reports note no findings of any additional loss 
of range of motion due to pain, weakness, and fatigue, etc.  
DeLuca.

As noted earlier, the Veteran submitted "another claim" in 
March 2004.  During the interim, the spine rating criteria 
were changed twice since VA received, adjudicated, and 
assigned initial evaluations to the Veteran's spine 
disabilities.  The initial change applied solely to the 
rating criteria for intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, and the effective 
date was September 23, 2002.  See 67 Fed. Reg. 54,345 (2002).

The regulation as it existed prior to the change is 
applicable to a claimant's claim for the period prior to the 
date of the regulatory change, and thereafter if more 
favorable to the appellant.  The revised regulation is only 
applicable from the effective date of the change forward.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
statement of the case and supplemental statements of the case 
of record informed the Veteran of all changes to the 
criteria, and the RO considered his claim under all 
applicable criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As a result, the Board may also consider the prior 
and current criteria.

There is no evidence of a service related intervertebral disc 
syndrome for the period prior to September 26, 2003.  Thus, 
the September 2002 change has no impact on the Veteran's 
claim.

The General Rating Formula for Diseases and Injuries of the 
Spine was effective as of September 26, 2003.  See 68 Fed. 
Reg. 51,454 (August 27, 2003).  The General Formula 
introduced specific objective criteria, including specific 
values for range of motion of the thoracolumbar (thoracic and 
lumbar) spine.  For the thoracolumbar spine, a normal range 
of motion on forward flexion is from 0 to 90 degrees; normal 
backwards extension is from 0 to 30 degrees; and normal 
lateral flexion and rotation are from 0 to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2009).  The General Formula also 
changed the numerical designation of the spine Diagnostic 
Codes.  Diagnostic Code 5237 replaced 5295 for lumbosacral 
strain.

For a lumbosacral strain under Diagnostic Code 5237, the 
General Formula provides that, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a (2009).  A 20 percent rating 
applies if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if the disability is 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  For 
forward flexion of the thoracolumbar spine of greater than 
60 degrees but not greater than 85 degrees; or, a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, a 10 percent rating applies.  
38 C.F.R. § 4.71a.

In his March 2004 submission, the Veteran asserted he should 
be rated at 20 percent under Diagnostic Code 5003, which 
evaluates degenerative arthritis.  See 38 C.F.R. § 4.71a 
(2009).  That code provides that degenerative arthritis 
established by x-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as below: with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent.  Id.  If rated under this provision for 
noncompensable limitation of motion, the rating is not to be 
combined with ratings based on limitation of motion,  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

The cervical vertebrae, dorsal vertebrae, and the lumbar 
vertebrae, is considered a group of minor joints ratable on 
parity with a major joint.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
See 38 C.F.R. § 4.45(f).

The Veteran claims that he met or approximated a 20 percent 
rating because he had experienced incapacitating episodes.  
He claims some 40-plus "incapacitating episodes" due to his 
low back disorder.  Initially, the Board notes the Veteran's 
submission is not clear or specific as to whether he meant on 
incapacitating episodes under the current criteria-or 
General Formula.  If so, the Board must reject his assertion.  
Only an intervertebral disc syndrome is rated on the basis of 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  The Veteran is not service connected for an 
intervertebral disc syndrome.  Further, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.

There is no evidence the Veteran has had incapacitating 
episodes, as that term is defined by 38 C.F.R. § 4.71a.  
While he noted having taken days off and used bed rest as 
self-treatment, he conceded at the hearing that no physician 
had prescribed bed rest for his low back disorder.

As concerns Diagnostic Code 5003, while some x-ray reports 
since 2002 note lumbar degenerative changes, other reports 
note a normal x-ray.  In any event, the evidence of record 
shows only one segment of the Veteran's spine is service 
connected-his lumbar spine.  The rating decision notes 
sacroilitis, but that indicates inflammation, rather than 
degenerative arthritis.  Thus, the Veteran is properly rated 
under the spine diagnostic code based on limitation of 
motion.

The evidence of record shows that the Veteran's low back most 
nearly approximated the assigned 10 percent rating.  A 
February 2003 VA rheumatology clinic entry notes the 
Veteran's complaints of intermittent episodes of increased 
back pain with spasms.  The Board notes, however, that the 
entry does not provide range of motion values or even any 
indication range of motion testing was in fact conducted.  A 
March 2004 entry notes the Veteran's presentation with 
complaints of acute back pain.  He noted his work as an 
engineer was not physically demanding.  No specific findings 
are noted, but the impression was upper back pain secondary 
to posture.

A July 2005 VA entry notes physical examination was positive 
for a lumbar spasm but, again, the examiner did not indicate 
the Veteran's muscle spasm occurred on extreme forward 
bending as required by law.  An August 2005 entry notes 
lumbar spine range of motion was normal with pain at the end 
of flexion and on extension back to zero degrees.

The August 2005 joints examination report prepared about 10 
days later notes the Veteran denied use of any assistive 
devices.  He reported taking Tramadol and Naproxen for 
symptom relief.  The examiner noted examination revealed no 
inflammatory arthritis or ankylosis, and no lumbar spasm.

An October 2005 chiropractic entry notes the Veteran's low 
back was positive for significant spasms and, in light of his 
long-term complaints of chronic low back pain, he was 
referred to a VA chiropractor.  A November 2005 chiro entry 
notes the Veteran's complaints of low back pain that radiated 
into his right lower extremity.  Examination, however, 
revealed negative straight leg raising, and no subjective 
paresthesia or myotomal deficit.  Reflexes were 2+.  A 
December 2005 MRI examination report notes an MRI examination 
showed a mild central disc herniation at L4-5 but no evidence 
of nerve pinching.  Physical examination revealed no spasm.  
A March 2006 rheumatology clinic entry notes examination 
revealed minimal tenderness of the lumbar spine.

In sum, the preponderance of the evidence shows no evidence 
of a moderate limitation of lumbar motion under Diagnostic 
Code 5292, or lumbosacral strain with muscle spasm on extreme 
forward bending under Diagnostic Code 5295, under the pre-
September 2003 rating criteria.  Neither does the post-
September 2003 evidence show a limitation of thoracolumbar 
flexion less than 61 degrees or spasms of sufficient severity 
to cause abnormal gait or spinal contour, either of which 
would warrant a 20 percent rating under the General Formula.  
The Board also notes the absence of objective findings of an 
additional loss of range of motion due to pain, weakness, or 
fatigue.  See 38 C.F.R. §§ 4.40, 4.45.  Another facet of the 
Veteran's disability is the fact that, as noted earlier, he 
is service connected and compensated for joint arthralgias 
due to an undiagnosed illness.  VA treatment records indicate 
the vast majority of his chronic pain, to include of a degree 
that it awakens him at night, is due to that symptomatology.  
Thus, the Board is constrained to comply with 38 C.F.R. 
§ 4.14, that is to say, the Veteran may not be compensated 
more than once for the same symptomatology.  In any event, as 
found, the Board finds the Veteran's low back injury 
residuals most nearly approximated a 10 percent rating for 
the period prior to January 1, 2007.  38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2009); § 4.71a, 
Diagnostic Code 5295 (2002).

As noted earlier, the Veteran referred to the days he missed 
work due to his pain.  On the other hand, examination reports 
note the Veteran's report that his job is not physically 
demanding, and his chronic pain had not significantly 
impacted his ability to do his job.  There also is the 
matter, as discussed earlier, that the majority of the 
Veteran's various joint pains are due to arthralgia.  In any 
event, out of an abundance of caution, the Board finds he 
raised the propriety of extraschedular consideration, which 
the RO found not warranted.  Barringer v. Peake, 22 Vet. App. 
242 (2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The first step in the extraschedular analysis is whether the 
Veteran's disability is exceptional.  If not, referral for 
extraschedular consideration is not indicated.  Id.  The 
Board finds the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  His disability picture is contemplated by 
the rating schedule, as the very symptoms manifested by his 
low back injury residuals and discussed above are included in 
the schedular rating criteria.  In light of these factors, 
his disability picture is not exceptional.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Thus, the currently assigned 
10 percent schedular rating already adequately addresses, as 
far as can practicably be determined, the average impairment 
of earning capacity due to the Veteran's service-connected 
low back injury residuals prior to January 1, 2007.  See 38 
C.F.R. § 4.1.  In the absence of an exceptional disability 
picture, the Board finds no basis on which to disagree with 
the RO's assessment that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for residuals of low back injury, strain, and sacroilitis, 
for the period prior to January 1, 2007, is denied.


REMAND

The Veteran's treatment records through December 2006 are in 
the claims file.  He noted at the hearing that he last saw 
his VA physician in February 2009, and that his symptoms have 
increased in severity.  The Veteran is entitled to a new VA 
examination where there is evidence that the service-
connected disorder has worsened.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  He is competent to describe his 
symptomatology and severity.  See 38 C.F.R. § 3.159(a)(2).  
Thus, he will be afforded another examination.

As noted a number of times in the decision above, the Veteran 
is service connected for arthralgias due to an undiagnosed 
illness.  His March 2004 claim asserted that his symptoms met 
the criteria for fibromyalgia, and he requested an increased 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5005, which 
rates that disorder.  The September 2004 rating decision 
granted entitlement to an increased rating for his 
undiagnosed illness and denied entitlement to service 
connection for fibromyalgia.  

An August 2005 examination report notes the examiner opined 
that no evidence of fibromyalgia was found.  The examiner 
noted that a number of the Veteran's claimed symptoms 
manifested prior to the Persian Gulf War which, he noted, did 
not comply with one of the criteria needed to find an 
undiagnosed illness.  The Veteran, however, is also seeking 
entitlement to service connection on a direct basis.  See 
38 C.F.R. § 3.303 (2009).  Moreover, a June 2004 examination 
diagnosed the Veteran with fibromyalgia, and the 2005 
examiner neither noted nor commented on the 2004 examination 
findings.  This must be clarified.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for low back injury 
residuals and joint pains since January 
2007.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, regardless 
of whether additional records are obtained, 
the AMC/RO will arrange a VA examination 
for the Veteran to determine the current 
severity of his low back injury residuals.  
All indicated diagnostic tests should be 
conducted.  The claims folder and a copy of 
this remand should be made available to the 
examiner for review as part of the 
examination.

The examiner is asked to specifically 
distinguish and note the Veteran's claimed 
chronic back pain that is due to his low 
back injury residuals and that which is due 
to arthralgia.

3.  The AMC/RO shall refer the claims file 
to the examiner who conducted the August 
2005 fibromyalgia examination, or an 
equally qualified physician.  Ask the 
physician to review the claims file and 
this remand and opine whether it is at 
least as likely as not (probability of at 
least 50 percent) that the Veteran's 
objective symptoms meet the criteria for a 
diagnosis of fibromyalgia.  If so, is there 
at least a 50-50 probability it is related 
to symptoms manifested during his active 
service, or is otherwise related to his 
active service.  Any opinion should be 
fully explained and the rationale provided.  
The examiner should specifically note and 
comment on the June 2004 diagnosis of 
fibromyalgia.  If an examiner other than 
the one who conducted the August 2005 VA 
fibromyalgia examination reviews the claims 
file, he/she is asked to comment on both 
examinations and diagnoses.

Any opinion should be fully explained and 
the rationale provided.

In preparing the requested opinions, the 
examining physician(s) must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What initial evaluation is warranted for residuals of a 
low back injury, strain, and sacroilitis, for the period 
prior to December 31, 2006?

2.  What initial evaluation is warranted for residuals of a 
low back injury, strain, and sacroilitis, for the period 
since January 1, 2007?

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of October 1999 and December 2006 by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.  The former denied entitlement 
to service connection for the low back disorder, and the 
latter denied entitlement to  service connection for 
fibromyalgia on a direct basis.  A November 2005 rating 
decision granted service connection for the low back 
residuals and assigned an initial 10 percent evaluation, 
effective May 1997, and the Veteran appealed the initial 
evaluation.

The Veteran appeared at a Travel Board hearing in January 
2010 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

Documents in the claims file note the Veteran's low back 
claim as an appeal from a 2005 rating decision that denied a 
claim received by VA in March 2004.  The Board notes further 
that he submitted a timely September 2000 appeal of the 
October 1999 rating decision, and a statement of the case was 
issued in December 2001.  The U.S. Postal Service, however, 
returned the statement of the case to VA as undeliverable as 
addressed, and the claims file does not indicate the 
statement of the case was remailed to the address later noted 
as the Veteran's then current address of record.  Thus, the 
Veteran's July 2007 substantive appeal perfected his appeal 
to the October 1999 rating decision.  Consequently, there is 
no unprocessed appeal related to the low back residuals.  
This was apparently recognized by the RO, as the effective 
date of the grant of service connection, May 1997, is the 
date the Veteran's initial claim was received.  See 38 C.F.R. 
§ 3.400 (2009).

The Board notes the Veteran perfected separate appeals 
related to the evaluation of a respiratory disorder and 
receipt of additional payment for dependent children.  As 
concerns the former, the Veteran asserted he should be 
service connected for asthma and rated at 30 percent.  A 
February 2003 rating decision granted the benefit and 
informed the Veteran his appeal was deemed resolved.  There 
is no record of his having disagreed with that notice.  The 
status of dependents issue was also resolved by the RO by 
granting the benefit sought.  Thus, those issues are deemed 
resolved, they are not before the Board, and will not be 
addressed in the decision below.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The issues regarding the initial evaluation warranted for the 
low back injury residuals for the period beginning on January 
1, 2007, and entitlement to service connection for 
fibromyalgia are addressed in the REMAND portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to January 1, 2007, the Veteran's low 
back injury residuals were not manifested by a moderate 
lumbar spine limitation of motion, lumbosacral muscle spasm 
on extreme forward bending, or by associated service 
connected neurological symptomatology.


CONCLUSION OF LAW

The requirements for an evaluation higher than 10 percent for 
residuals of a low back injury, strain, and sacroilitis, for 
the period prior to January 1, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5237 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's 
compliance with VCAA notice requirements would serve no 
useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  There is no indication that either the 
Veteran or his representative identified or requested any 
information or evidence that VA failed to develop.  In sum, 
there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  See  38 C.F.R. § 3.159(c).  Thus, the Board 
may address the merits of this appeal without prejudice to 
the Veteran.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's low back injury residuals.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.



Analysis

The history of the Veteran's claim and initial evaluation are 
set forth in the Introduction.  As set forth earlier, VA 
received the Veteran's claim in May 1997.  His initial 10 
percent evaluation was assigned under Diagnostic Code 5295.  
See 38 C.F.R. § 4.71a (2002).

At the time the Veteran filed his claim, the above noted 
criteria provided that a lumbosacral strain was evaluated as 
10 percent disabling when there was characteristic pain on 
motion.  A 20 evaluation was warranted for a lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

A limitation of lumbar motion was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Those criteria provided for a 
10 percent evaluation for a mild limitation of motion, and a 
20 percent for moderate limitation of motion.  See 38 C.F.R. 
§ 4.71a (2002).

Following receipt of the Veteran's claim, he underwent a 
Persian Gulf protocol in April 1997.  The examination report 
notes his multiple complaints of various joint pains did not 
include complaints of back pain.  A September 1997 VA general 
examination report noted the Veteran's history of low back 
pain, which was increased by activity.  Physical examination 
revealed no costovertebral angle tenderness, and limitation 
of motion manifested only on lateral bending.  The examiner 
noted the findings were negative for rheumatoid arthritis, 
and the Veteran's back manifested a "full range of motion."  
The Board infers the examiner referred to full range of 
motion on forward flexion and backwards extension.

An October 1999 rating decision granted entitlement to 
service connection for recurrent arthralgia due to an 
undiagnosed illness, see 38 C.F.R. § 3.317 (2009), but denied 
entitlement to service connection for a low back disorder on 
a direct basis.  See 38 C.F.R. § 3.303.  Nonetheless, the 
Board notes the objective findings on clinical examination 
show the Veteran's low back disorder to have more nearly 
approximated the assigned 10 percent rating as of the October 
1999 rating decision.  38 C.F.R. § 4.7.  In light of the 
findings of full lumbar spine range of motion, and no 
indication of pain on range of motion, the 10 percent is 
deemed to address the Veteran's functional loss due to 
chronic pain.  See 38 C.F.R. §§ 4.40, 4.45.  The Board finds 
the criteria for a rating in excess of 10 percent were not 
met or more nearly approximated because there was no evidence 
of a moderate limitation of lumbar motion or muscle spasm on 
extreme forward bending.

In his September 2000 notice of disagreement, the Veteran did 
not address the severity of his low back symptoms, which is 
understandable in as much as he was seeking service 
connection at the time.  He did concede, however, that there 
was no evidence of a specific diagnosed low back disorder, 
but his various joint pains, to include his back, were 
related.

The probative medical evidence of record, both private and 
VA, note the Veteran's continued complaints of, and treatment 
for, complaints of chronic back pain, but no objective 
findings which meet or approximate a rating higher than 10 
percent.  May 1997 private records of Georgetown Hospital, 
Texas, note complaints but offer no diagnosis of a specific 
disorder.  A November 2000 VA entry notes tenderness to 
palpation of the lumbar area but no range of motion findings.

The Board notes the vast majority of the Veteran's VA 
treatment records were generated by the rheumatology clinic 
of the VA facility where he is treated.  They do not however, 
note a diagnosis of rheumatoid arthritis or other 
inflammatory process.  Thus, the Board finds no factual basis 
for an evaluation under Diagnostic Code 5002.  See 38 C.F.R. 
§ 4.71a (2009).  

During a January 2001 VA outpatient clinic visit acute back 
pain without trauma was noted.  On a scale of 1 to 10, the 
Veteran assessed his pain as 6/10.  Physical examination 
revealed some paraspinal spasm, but it was not noted as 
occurring on extreme forward bending.  X-rays were read as 
having shown possible widening of the lumbar S1 joint.  Also 
during this period, a bone scan was interpreted as showing 
normal results.

The August 2001 examination report notes the Veteran reported 
his lumbar spine as his number one musculoskeletal problem, 
as it was always aggravated by bending, prolonged sitting, 
and prolonged standing, etc.  Physical examination revealed 
mild to moderate tenderness of the spinal lumbosacral muscles 
on deep pressure but no triggers.  X-rays showed minor 
productive changes at L4.

A March 2002 VA fibromyalgia examination report notes the 
Veteran's complaints of generalized back pain.  The examiner 
noted the Veteran's rheumatoid factor was negative, 
examination revealed no muscle spasms, and he was 
neurologically intact.  X-rays were interpreted as having 
shown mild degenerative changes.  The examiner diagnosed mild 
degenerative changes of the thoracic and lumbar spine.  

The March 2002 VA joints examination report notes the Veteran 
reported his symptoms were sometimes worse during cold 
weather, and his symptoms were generally relieved by rest.  
Examination revealed tenderness in the lumbar and sacroiliac 
areas but no muscle spasm.  Range of motion on forward 
flexion was 70 to 90 degrees with pain, and backwards 
extension was 20 to 30 degrees with pain.  The examiner 
diagnosed chronic low back pain with sacroilitis, and minimal 
productive changes of the lumbosacral and thoracic spine.

The Board finds that preponderance of the post-October 1999 
medical evidence set forth above shows the Veteran's low back 
injury residuals continued to more nearly
approximate a 10 percent rating.  38 C.F.R. § 4.7.  Any 
limitation of lumbar motion was mild at most, and there were 
no objective findings of neurological deficits.  Thus, the 
assigned 10 percent continued to address the Veteran's 
chronic lumbar pain.  See 38 C.F.R. §§ 4.40, 4.45.  The 
examination reports note no findings of any additional loss 
of range of motion due to pain, weakness, and fatigue, etc.  
DeLuca.

As noted earlier, the Veteran submitted "another claim" in 
March 2004.  During the interim, the spine rating criteria 
were changed twice since VA received, adjudicated, and 
assigned initial evaluations to the Veteran's spine 
disabilities.  The initial change applied solely to the 
rating criteria for intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, and the effective 
date was September 23, 2002.  See 67 Fed. Reg. 54,345 (2002).

The regulation as it existed prior to the change is 
applicable to a claimant's claim for the period prior to the 
date of the regulatory change, and thereafter if more 
favorable to the appellant.  The revised regulation is only 
applicable from the effective date of the change forward.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
statement of the case and supplemental statements of the case 
of record informed the Veteran of all changes to the 
criteria, and the RO considered his claim under all 
applicable criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As a result, the Board may also consider the prior 
and current criteria.

There is no evidence of a service related intervertebral disc 
syndrome for the period prior to September 26, 2003.  Thus, 
the September 2002 change has no impact on the Veteran's 
claim.

The General Rating Formula for Diseases and Injuries of the 
Spine was effective as of September 26, 2003.  See 68 Fed. 
Reg. 51,454 (August 27, 2003).  The General Formula 
introduced specific objective criteria, including specific 
values for range of motion of the thoracolumbar (thoracic and 
lumbar) spine.  For the thoracolumbar spine, a normal range 
of motion on forward flexion is from 0 to 90 degrees; normal 
backwards extension is from 0 to 30 degrees; and normal 
lateral flexion and rotation are from 0 to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2009).  The General Formula also 
changed the numerical designation of the spine Diagnostic 
Codes.  Diagnostic Code 5237 replaced 5295 for lumbosacral 
strain.

For a lumbosacral strain under Diagnostic Code 5237, the 
General Formula provides that, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a (2009).  A 20 percent rating 
applies if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if the disability is 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  For 
forward flexion of the thoracolumbar spine of greater than 
60 degrees but not greater than 85 degrees; or, a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, a 10 percent rating applies.  
38 C.F.R. § 4.71a.

In his March 2004 submission, the Veteran asserted he should 
be rated at 20 percent under Diagnostic Code 5003, which 
evaluates degenerative arthritis.  See 38 C.F.R. § 4.71a 
(2009).  That code provides that degenerative arthritis 
established by x-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as below: with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent.  Id.  If rated under this provision for 
noncompensable limitation of motion, the rating is not to be 
combined with ratings based on limitation of motion,  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

The cervical vertebrae, dorsal vertebrae, and the lumbar 
vertebrae, is considered a group of minor joints ratable on 
parity with a major joint.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
See 38 C.F.R. § 4.45(f).

The Veteran claims that he met or approximated a 20 percent 
rating because he had experienced incapacitating episodes.  
He claims some 40-plus "incapacitating episodes" due to his 
low back disorder.  Initially, the Board notes the Veteran's 
submission is not clear or specific as to whether he meant on 
incapacitating episodes under the current criteria-or 
General Formula.  If so, the Board must reject his assertion.  
Only an intervertebral disc syndrome is rated on the basis of 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  The Veteran is not service connected for an 
intervertebral disc syndrome.  Further, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.

There is no evidence the Veteran has had incapacitating 
episodes, as that term is defined by 38 C.F.R. § 4.71a.  
While he noted having taken days off and used bed rest as 
self-treatment, he conceded at the hearing that no physician 
had prescribed bed rest for his low back disorder.

As concerns Diagnostic Code 5003, while some x-ray reports 
since 2002 note lumbar degenerative changes, other reports 
note a normal x-ray.  In any event, the evidence of record 
shows only one segment of the Veteran's spine is service 
connected-his lumbar spine.  The rating decision notes 
sacroilitis, but that indicates inflammation, rather than 
degenerative arthritis.  Thus, the Veteran is properly rated 
under the spine diagnostic code based on limitation of 
motion.

The evidence of record shows that the Veteran's low back most 
nearly approximated the assigned 10 percent rating.  A 
February 2003 VA rheumatology clinic entry notes the 
Veteran's complaints of intermittent episodes of increased 
back pain with spasms.  The Board notes, however, that the 
entry does not provide range of motion values or even any 
indication range of motion testing was in fact conducted.  A 
March 2004 entry notes the Veteran's presentation with 
complaints of acute back pain.  He noted his work as an 
engineer was not physically demanding.  No specific findings 
are noted, but the impression was upper back pain secondary 
to posture.

A July 2005 VA entry notes physical examination was positive 
for a lumbar spasm but, again, the examiner did not indicate 
the Veteran's muscle spasm occurred on extreme forward 
bending as required by law.  An August 2005 entry notes 
lumbar spine range of motion was normal with pain at the end 
of flexion and on extension back to zero degrees.

The August 2005 joints examination report prepared about 10 
days later notes the Veteran denied use of any assistive 
devices.  He reported taking Tramadol and Naproxen for 
symptom relief.  The examiner noted examination revealed no 
inflammatory arthritis or ankylosis, and no lumbar spasm.

An October 2005 chiropractic entry notes the Veteran's low 
back was positive for significant spasms and, in light of his 
long-term complaints of chronic low back pain, he was 
referred to a VA chiropractor.  A November 2005 chiro entry 
notes the Veteran's complaints of low back pain that radiated 
into his right lower extremity.  Examination, however, 
revealed negative straight leg raising, and no subjective 
paresthesia or myotomal deficit.  Reflexes were 2+.  A 
December 2005 MRI examination report notes an MRI examination 
showed a mild central disc herniation at L4-5 but no evidence 
of nerve pinching.  Physical examination revealed no spasm.  
A March 2006 rheumatology clinic entry notes examination 
revealed minimal tenderness of the lumbar spine.

In sum, the preponderance of the evidence shows no evidence 
of a moderate limitation of lumbar motion under Diagnostic 
Code 5292, or lumbosacral strain with muscle spasm on extreme 
forward bending under Diagnostic Code 5295, under the pre-
September 2003 rating criteria.  Neither does the post-
September 2003 evidence show a limitation of thoracolumbar 
flexion less than 61 degrees or spasms of sufficient severity 
to cause abnormal gait or spinal contour, either of which 
would warrant a 20 percent rating under the General Formula.  
The Board also notes the absence of objective findings of an 
additional loss of range of motion due to pain, weakness, or 
fatigue.  See 38 C.F.R. §§ 4.40, 4.45.  Another facet of the 
Veteran's disability is the fact that, as noted earlier, he 
is service connected and compensated for joint arthralgias 
due to an undiagnosed illness.  VA treatment records indicate 
the vast majority of his chronic pain, to include of a degree 
that it awakens him at night, is due to that symptomatology.  
Thus, the Board is constrained to comply with 38 C.F.R. 
§ 4.14, that is to say, the Veteran may not be compensated 
more than once for the same symptomatology.  In any event, as 
found, the Board finds the Veteran's low back injury 
residuals most nearly approximated a 10 percent rating for 
the period prior to January 1, 2007.  38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2009); § 4.71a, 
Diagnostic Code 5295 (2002).

As noted earlier, the Veteran referred to the days he missed 
work due to his pain.  On the other hand, examination reports 
note the Veteran's report that his job is not physically 
demanding, and his chronic pain had not significantly 
impacted his ability to do his job.  There also is the 
matter, as discussed earlier, that the majority of the 
Veteran's various joint pains are due to arthralgia.  In any 
event, out of an abundance of caution, the Board finds he 
raised the propriety of extraschedular consideration, which 
the RO found not warranted.  Barringer v. Peake, 22 Vet. App. 
242 (2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The first step in the extraschedular analysis is whether the 
Veteran's disability is exceptional.  If not, referral for 
extraschedular consideration is not indicated.  Id.  The 
Board finds the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  His disability picture is contemplated by 
the rating schedule, as the very symptoms manifested by his 
low back injury residuals and discussed above are included in 
the schedular rating criteria.  In light of these factors, 
his disability picture is not exceptional.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Thus, the currently assigned 
10 percent schedular rating already adequately addresses, as 
far as can practicably be determined, the average impairment 
of earning capacity due to the Veteran's service-connected 
low back injury residuals prior to January 1, 2007.  See 38 
C.F.R. § 4.1.  In the absence of an exceptional disability 
picture, the Board finds no basis on which to disagree with 
the RO's assessment that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for residuals of low back injury, strain, and sacroilitis, 
for the period prior to January 1, 2007, is denied.


REMAND

The Veteran's treatment records through December 2006 are in 
the claims file.  He noted at the hearing that he last saw 
his VA physician in February 2009, and that his symptoms have 
increased in severity.  The Veteran is entitled to a new VA 
examination where there is evidence that the service-
connected disorder has worsened.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  He is competent to describe his 
symptomatology and severity.  See 38 C.F.R. § 3.159(a)(2).  
Thus, he will be afforded another examination.

As noted a number of times in the decision above, the Veteran 
is service connected for arthralgias due to an undiagnosed 
illness.  His March 2004 claim asserted that his symptoms met 
the criteria for fibromyalgia, and he requested an increased 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5005, which 
rates that disorder.  The September 2004 rating decision 
granted entitlement to an increased rating for his 
undiagnosed illness and denied entitlement to service 
connection for fibromyalgia.  

An August 2005 examination report notes the examiner opined 
that no evidence of fibromyalgia was found.  The examiner 
noted that a number of the Veteran's claimed symptoms 
manifested prior to the Persian Gulf War which, he noted, did 
not comply with one of the criteria needed to find an 
undiagnosed illness.  The Veteran, however, is also seeking 
entitlement to service connection on a direct basis.  See 
38 C.F.R. § 3.303 (2009).  Moreover, a June 2004 examination 
diagnosed the Veteran with fibromyalgia, and the 2005 
examiner neither noted nor commented on the 2004 examination 
findings.  This must be clarified.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for low back injury 
residuals and joint pains since January 
2007.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, regardless 
of whether additional records are obtained, 
the AMC/RO will arrange a VA examination 
for the Veteran to determine the current 
severity of his low back injury residuals.  
All indicated diagnostic tests should be 
conducted.  The claims folder and a copy of 
this remand should be made available to the 
examiner for review as part of the 
examination.

The examiner is asked to specifically 
distinguish and note the Veteran's claimed 
chronic back pain that is due to his low 
back injury residuals and that which is due 
to arthralgia.

3.  The AMC/RO shall refer the claims file 
to the examiner who conducted the August 
2005 fibromyalgia examination, or an 
equally qualified physician.  Ask the 
physician to review the claims file and 
this remand and opine whether it is at 
least as likely as not (probability of at 
least 50 percent) that the Veteran's 
objective symptoms meet the criteria for a 
diagnosis of fibromyalgia.  If so, is there 
at least a 50-50 probability it is related 
to symptoms manifested during his active 
service, or is otherwise related to his 
active service.  Any opinion should be 
fully explained and the rationale provided.  
The examiner should specifically note and 
comment on the June 2004 diagnosis of 
fibromyalgia.  If an examiner other than 
the one who conducted the August 2005 VA 
fibromyalgia examination reviews the claims 
file, he/she is asked to comment on both 
examinations and diagnoses.

Any opinion should be fully explained and 
the rationale provided.

In preparing the requested opinions, the 
examining physician(s) must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 
percent assurance of non 
relationship.

The examiner is further advised that the 
term "at least as likely as not" or a "50-
50 probability" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
causation of any diagnosed  fibromyalgia is 
unknowable.  The examiner is asked to 
attach a copy of his/her curriculum vitae 
to the report.

4.  The AMC/RO will advise the Veteran that 
it is his responsibility to report for the 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The 
AMC/RO should review the examination 
reports to ensure they are in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, AMC/RO must implement corrective 
procedures at once.

6.  Then review the Veteran's claims de 
novo in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


